Case 1:15-cv-24012-CMA Document 164 Entered on FLSD Docket 07/07/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 15-24012-CIV-ALTONAGA/Reid

  JOSEPH HARVEY,

          Plaintiff,
  vs.

  UNITED STATES OF AMERICA, et al.,

        Defendants.
  ___________________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

          THIS CAUSE came before the Court on Plaintiff, Joseph Harvey’s Notice of Appeal [ECF

  No. 161], filed on July 7, 2020.       Because the notice of appeal has divested the Court of

  jurisdiction, it is

          ORDERED AND ADJUDGED that this matter is STAYED until the conclusion of

  Plaintiff’s appeal. The Clerk is directed to CLOSE this case for administrative purposes only.

  The case may be reopened following completion of the appeal. Any pending motions are denied

  as moot.

          DONE AND ORDERED in Miami, Florida, this 7th day of July, 2020.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE
  cc:     counsel of record; Plaintiff
